Case 2:18-cv-09439-JAK-AS Document 14 Filed 12/05/18 Page 1 of 4 Page ID #:241



   1   WEDGEWOOD
       Office of the General Counsel
   2    ALAN M. DETTELBACH (SBN 137540)
        adettelbach@wedgewood-inc.com
   3    SETH P. COX (SBN 277239)
        scox@wedgewood-inc.com
   4    JULIE A. CHOI (SBN 281100)
        jchoi@wedgewood-inc.com
   5    ELAINE YANG (SBN 285318)
        eyang@wedgewood-inc.com
   6   2015 Manhattan Beach Blvd., Suite 100
       Redondo Beach, CA 90278
   7   Telephone:     (310) 640-3070
       Facsimile:     (310) 640-3090
   8
       Attorneys for Defendants,
   9   Duke Partners II, LLC; Olivia Reyes; Sam
       Chandra dba Law Office of Sam Chandra,
  10   APC

  11
                                UNITED STATES DISTRICT COURT
  12
                               CENTRAL DISTRICT OF CALIFORNIA
  13
        MELBA JEAN SPENCER,                       Case No.: 2:18-CV-09439-JAK-AS
  14
                                   Plaintiff, REQUEST FOR JUDICIAL NOTICE IN
  15                                          SUPPORT OF DEFENDANTS DUKE
                        vs.                   PARTNERS II, LLC’S, OLIVIA REYES’,
  16                                          AND SAM CHANDRA DBA LAW
        ADVANCE MORTGAGE                      OFFICE OF SAM CHANDRA, APC’S
  17    CORPORATION; AMCO SERVICE             MOTION TO DISMISS PLAINTIFF’S
        CORPORATION; OCWEN LOAN               COMPLAINT PURSUANT TO FED. R.
  18    SERVICING LLC; DUKE PARTNERS II,      CIV. P. 12(b)(6);
        LLC; SAM CHANDRA DBA LAW
  19    OFFICE OF SAM CHANDRA, APC;           [Motion to Dismiss filed concurrently
        WESTERN PROGRESSIVE, LLC; OLIVIA herewith]
        REYES, DOES 1 THROUGH 10
  20                                          Hearing Date: March 18, 2019
                                 Defendants Time:           18:30 a.m.
  21                                          Courtroom:    10B
                                              Judge: Honorable John A. Kronstadt
  22

  23

  24

  25

  26
  27

  28                                       1
           REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF NOTICE OF MOTION AND
                                 MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 14 Filed 12/05/18 Page 2 of 4 Page ID #:242



   1           Defendants Duke Partners II, LLC, Olivia Reyes, Sam Chandra dba Law Office of Sam

   2   Chandra, APC (collectively, “Defendants”) submit the following Request for Judicial Notice in

   3   support of its 12(b)(6)-(7) Motion to Dismiss the Complaint of plaintiff Melba Jean Spencer

   4   (“Plaintiff”).

   5           Pursuant to Federal Rule of Evidence Rule 201, Defendants request that this Court take

   6   judicial notice of the following documents recorded with the Los Angeles County Recorder and of

   7   court records filed in the Superior Court of California, County of Los Angeles. These documents are

   8   a proper subject for judicial notice under Federal Rule of Evidence 201(b)(2) because they “can be

   9   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”

  10   (Fed. Rule Evid., Rule 201(b)(2); see Fontenot v. Wells Fargo Bank, N.A. (2011) 198 Cal.App.4th

  11   256, 264-266 [disapproved by Yvanova v. New Century Mortg. Corp. (2016) 62 Cal.4th 919 on other

  12   grounds]; Hensley v. U.S. Dist. Court Easter Dist. of Cal. (N.D. Cal. 2008) 2008 WL 480000, at *2.)

  13           Accordingly, Defendants respectfully request that the court take of judicial notice of the

  14   following documents:

  15           1) Exhibit 1: Attached as Exhibit 1 is a true and correct copy of a Deed of Trust

  16               recorded in the Official Records of the County of Los Angeles on October 12, 2006

  17               as instrument number 06 2268286.

  18           2) Exhibit 2: Attached as Exhibit 2 is a true and correct copy of an Assignment of Deed

  19               of Trust recorded in the Official Records of the County of Los Angeles on June 10,

  20               2016 as instrument number 20150684530.

  21           3) Exhibit 3: Attached as Exhibit 3 is a true and correct copy of a Substitution of

  22               Trustee recorded in the Official Records of the County of Los Angeles on September

  23               10, 2015 as instrument number 20151120749.

  24           4) Exhibit 4: Attached as Exhibit 4 is a true and correct copy of a Notice of Default

  25               recorded in the Official Records of the County of Los Angeles on November 25, 2015

  26               as instrument number 20151482042.

  27

  28                                        2
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF NOTICE OF MOTION AND
                                  MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 14 Filed 12/05/18 Page 3 of 4 Page ID #:243



   1         5) Exhibit 5: Attached as Exhibit 5 is a true and correct copy of a Notice of Trustee’s

   2             Sale recorded in the Official Records of the County of Los Angeles on May 31, 2016

   3             as instrument number 20160615054.

   4         6) Exhibit 6: Attached as Exhibit 6 is a true and correct copy of a Trustee’s Deed Upon

   5             Sale recorded in the Official Records of the County of Los Angeles on July 21, 2017

   6             as instrument number 20170819255.

   7         7) Exhibit 7: Attached as Exhibit 7 is a true and correct copy of a Complaint for

   8             Unlawful Detainer, filed on July 28, 2017 in the Superior Court for the State of

   9             California, County of Los Angeles, Duke Partners II, LLC. v. Melba J. Spencer, Case

  10             No. 17U07959.

  11         8) Exhibit 8: Attached as Exhibit 8 is a true and correct copy of a Notice of Entry of

  12             Judgment, filed on December 11, 2017, in the Superior Court for the State of

  13             California, County of Los Angeles, Duke Partners II, LLC. v. Melba J. Spencer, Case

  14             No. 17U07959.

  15         9) Exhibit 9: Attached as Exhibit 9 is a true and correct copy of a Notice Re:

  16             Abandonment of Appeal Filed in the Appellate Division, filed on March 22, 2018 in

  17             the Appellate Division of the Superior Court for the State of California, County of

  18             Los Angeles, Duke Partners II, LLC. v. Melba J. Spencer, Trial Case No. 17U07959

  19             and Appellate Division Case No. BV032592.

  20         10) Exhibit 10: Attached as Exhibit 10 is a true and correct copy of a Grant Deed

  21             recorded in the Official Records of the County of Los Angeles on September 28,

  22             2018 as instrument number 20180992775.

  23
       Dated: December 5, 2018                            WEDGEWOOD
  24                                                      OFFICE OF THE GENERAL COUNSEL
  25
                                                  ______/s/ Elaine Yang______________
  26                                              Elaine Yang
                                   Attorneys for Defendants Duke Partners II, LLC; Olivia Reyes;
  27                               Sam Chandra dba Law Office of Sam Chandra, APC
  28                                       3
           REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF NOTICE OF MOTION AND
                                 MOTION TO DISMISS
Case 2:18-cv-09439-JAK-AS Document 14 Filed 12/05/18 Page 4 of 4 Page ID #:244



   1                                   CERTIFICATE OF SERVICE
   2
             At the time of service, I was over 18 years of age and not a party to this action. I am
   3   employed in the County of Los Angeles, State of California. My business address is 2015
       Manhattan Beach Blvd., Suite 100, Redondo Beach, California 90278.
   4
             On December 5, 2018, I serve the following document(s) described as: REQUEST FOR
   5   JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS DUKE PARTNERS II, LLC’S,
       OLIVIA REYES’, AND SAM CHANDRA DBA LAW OFFICE OF SAM CHANDRA,
   6   APC’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO FED. R.
       CIV. P. 12(b)(6)
   7

   8
       on the parties listed on the Court’s ECF docket via electronic service.
   9

  10
              I declare under penalty of perjury under the laws of the United States of America that the
  11   foregoing is true and correct.
  12
              Executed on December 5, 2018, at Redondo Beach, California
  13

  14                                                        /s/ Amelia Guisinger
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                   1
                                         CERTIFICATE OF SERVICE
